                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC TODD MCCOY,                           :
          Plaintiff                        :
                                           :              No. 1:18-cv-01716
             v.                            :
                                           :              (Judge Kane)
R.A. PERDUE, et al.,                       :
           Defendants                      :


      AND NOW, on this 8th day of November 2018, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2), construed as a motion to
         proceed without the full prepayment of costs and filing fee, is GRANTED and
         Plaintiff’s complaint is deemed filed;

      2. All claims set forth against Defendants R.A. Perdue, E. Mace Lebison, and J.
         Simonson, are DISMISSED without prejudice;

      3. Plaintiff’s due process claims and First Amendment mail tampering claim are
         DISMISSED without prejudice for failure to state a claim upon which relief may be
         granted;

      4. Plaintiff’s motion to appoint counsel (Doc. No. 4), is DENIED without prejudice;

      5. Plaintiff is granted leave to file an amended complaint within thirty (30) days from
         the date of this Order. If Plaintiff elects to file an amended complaint, Plaintiff is
         advised to adhere to the standards set forth in the Federal Rules of Civil Procedure
         and the directives set forth by this Court in its accompanying Memorandum.
         Specifically, the amended complaint must be complete in all respects. It must be a
         new pleading which stands by itself without reference to the original complaint or any
         other documents already filed. The amended complaint should set forth Plaintiff’s
         claims in short, concise and plain statements as required by Rule 8 of the Federal
         Rules of Civil Procedure. Each paragraph should be numbered. The amended
         complaint should specify which actions are alleged as to which defendants and
         sufficiently allege personal involvement of the defendant in the acts which Plaintiff
         claims violated his rights. Mere conclusory allegations will not set forth cognizable
         claims. Importantly, should Plaintiff elect to file an amended complaint, he must re-
         plead every cause of action in the amended complaint that the Court has found to be
   adequately pled in the current complaint because the amended complaint will
   supersede the original complaint. See Knight v. Wapinsky, No. 12-cv-2023, 2013
   WL 786339, at *3 (M.D. Pa. Mar. 1, 2013) (stating that an amended complaint
   supersedes the original complaint). Because an amended complaint supersedes the
   original pleading, all causes of action alleged in the original complaint which are not
   alleged in an amended complaint are waived. Id. (citations omitted); and

6. The Court will defer service of the complaint for thirty (30) days. If Plaintiff files an
   amended complaint, it will supersede the original complaint as set forth above. If
   Plaintiff fails to file an amended complaint within thirty (30) days of the date hereof,
   the Court will direct service of the original complaint on the remaining Defendant.


                                              s/ Yvette Kane
                                              Yvette Kane, District Judge
                                              United States District Court
                                              Middle District of Pennsylvania
